Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the Amendment filed on 1125/2020. Claims 1-7, 9-15, 17- 18, 21, 22, 24, 25, 27, and 31 - 34 are pending are pending in the case. This action is Final. 

Applicant Response
3.	In Applicant’s response dated 11/25/2020, Applicant amended Claims 1, 9-11, and 21, cancelled Claim 8 and argued against all objections and rejections previously set forth in the Office Action dated 09/14/2020. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-7,9,12-14,17-18,21-22 and 24-25,27,29 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Matsue et al. (Pub. No.: US 20070242069, Pub. Date: Oct. 18, 2007) in view of Wang et al. (Pub No.: US 20150178954 Al, Pub. Date: June 25, 2015) in further view of Fram et al., (Patent Number:  Date of Patent: 9324188 B1, Apr. 26, 2016)

Regarding independent Claim 1,  
	Matsue teaches an image displaying apparatus (see Fig. 1, illustrating medical image display apparatus) comprising: a memory storing a program, and one or more processors which, by executing the program, function as a plurality of units (see Matsue: Fig. 1, [0052], describing control component 2) comprising:
a display control unit configured to display, on a display unit, an object image based on a window level and a window width (see Matsue: for e.g. Fig.24, [0240], “an icon corresponding to the changing operation of the window level and the window width of the displayed medical image”)
	Matsue does not teach explicitly teach/disclose an image displaying apparatus comprising:
a determining unit configured to determine whether the object image to be displayed is a predetermined image type which is an image type of an image obtained from a difference or change amount between a plurality of images;
a changing unit configured to have (a) a first mode in which the window level of the object image is inhibited from being changed and the window width of the object image can be changed and (b) a second mode in which the window level and the window width of the object image can be changed, wherein the changing unit changes into the first mode in a 
However, Wang:  teaches an image displaying apparatus wherein:
a determining unit configured to determine whether the object image to be displayed is a predetermined image type which is an image type of an image obtained from a difference or change amount between a plurality of images (see Wang: Fig.8, [0037]-[0038], “the gray scale of pixel in the ROI is changed, the image comprising the ROI with the gray scale of pixel changed can be displayed. Therefore, the operator (e.g., doctor) can compare the ROIs comprising pixels having different gray scales that are determined according to different window levels and/or window widths, and/or can compare the ROI having pixels of gray scales and the regions adjacent to the ROI region that are determined according to different window levels and/or window widths, thereby determining whether there exists a lesion in the ROI region.” i.e. the image comprising the ROI with the gray scale of pixel changed is the  predetermined image type that is obtained from adjusting the window levels and/or window width of the ROI).
	Because Matsue and Wang are in the same/similar field of endeavor of medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue to include the system comprising a determining unit configured to determine whether the object image to be displayed is a predetermined image type as taught by Wang. One would be motivated to make such a combination to simplify operations and enhance diagnosis reliability upon diagnosis. (See Wang [0008])
	Matsue and Lee does not explicitly teach/disclose the image display apparatus comprising: 
a changing unit configured to have a first mode in which the window level of the object image is inhibited from being changed and the window width of the object image can be changed and a second mode in which the window level and the window width of the object image can be changed, wherein the changing unit changes into the first mode in a case where the object image is the predetermined image type. 
However, Fram teaches the image display apparatus comprising:
a changing unit configured to have (a) first mode in which the window level of the object image is inhibited from being changed and the window width of the object image can be changed (see Fram, Fig.9C, Col.11, Line 25-39, “the user has selected adjustment of window width (and/or contrast in some embodiments) by initially touching the display below the medical image, preventing adjustment of window level. In other embodiments, the same type of selection could be made by initially touching above the medical image, at the top of the display region, or at the bottom of the display region. Only the component of finger motion left and right is processed to adjust window width, with components of motion in the up and down direction ignored by the system (or possibly associated with another process in some embodiments”, i.e. the user input is the considered as the first mode selection) and (b) a second mode in which the window level and the window width of the object image can be changed (see Fram: Fig.9D, Col.11, Line 40-45, “the user has enabled adjustments of both the window width and level by initially touching the display away from the top, bottom, and sides, and subsequently moving their finger in any direction.  i.e. the user input is the considered as the first mode selection) wherein the changing unit changes into the first mode in a case that the object image to be displayed is determined as the predetermined image type by the determining unit . (see Fram: Fig.9D, Col.11, Line 30-45, “with the window width adjustment selected, the user can move left and right on the image in order to adjust the width without worrying about adjusting other characteristics of the image. Only the component of finger motion left and right is processed to adjust window width, with components of motion in the up direction ignored by the system”  )
	Because Matsue and Wang in further view of Fram are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue and Wang to include the system comprising a changing unit configured to have a first mode in which the window level of the object image is inhibited from being changed and the window width of the object image can be changed and a second mode in which the window level and the window width of the object image can be changed as taught by Fram. One would be motivated to make such a combination to provide medical image diagnostic apparatus professionals with easy-to-learn, efficient, and unambiguous function for controlling and manipulation of medical images.	

 Regarding Claim 2,  
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches an image displaying apparatus wherein the display control unit is configured to cause a display unit is display the a changed object image to be displayed (see Matsue: for e.g. Fig.11, [0124], “The control component 2 instructs the display component 9 to display this difference image, automatically or in response to a user request (S32).”) 

Regarding Claim 3,
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches the system wherein the changing unit has a mode in which the window level and the window width can be both set through a single operation and which fixes the window level to a predetermined value when the object image to be displayed is determined to be of the predetermined image type in the mode (see Fram: Fig.9A-9D, Col.11, Line 25-39, illustrate other example characteristics of images that can be adjusted in one embodiment. FIG. 9A illustrates a sample medical image, an image from a brain CT scan, which is displayed with a window width of 80 and a window level of 40. FIG. 9A serves as the initial state in this example, serving as the baseline for each of the actions described with reference to FIGS. 9B, 9C, and 9D.”)

Regarding Claim 4, 
	Matsue - Wang and Fram teach all the limitations of Claim 3. Matsue - Wang and Fram further teaches the image displaying apparatus wherein the changing unit fixes, in the mode in which the window level and the window width can both be set through a single operation (See also Fram ,Fig.9C, Col.11, Line 25-39, describing WL restriction first mode and starting gesture at the side restricts change to window level”, i.e. the drag/swipe operation can be the window level to the predetermined value by providing a dead zone of a predetermined range to an input value for setting the window level(see Fram: Fig.9A-9D, Col.11, Line 25-39, illustrate other example characteristics of images that can be adjusted in one embodiment. FIG. 9A illustrates a sample medical image, an image from a brain CT scan, which is displayed with a window width of 80 and a window level of 40. FIG. 9A serves as the initial state in this example, serving as the baseline for each of the actions described with reference to FIGS. 9B, 9C, and 9D.”)

Regarding Claim 5, 
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches the image displaying apparatus wherein the changing unit receives change of the window width while the window level is fixed (see Fram,Fig.9C, Col.11, Line 25-39, “the user has selected adjustment of window width (and/or contrast in some embodiments) by initially touching the display below the medical image, preventing adjustment of window level”)

Regarding Claim 6,  
	Matsue - Lee and Fram teach all the limitations of Claim 1. Matsue - Lee and Fram further teaches the image displaying apparatus wherein the changing unit automatically adjusts the window width based on a distribution of pixel values of the object image to be displayed while the window level is fixed (see Fram, Fig.9C, Col.11, Line 25-39, “the user has selected adjustment of window width (and/or contrast in some embodiments) by initially touching the display below the medical image, preventing adjustment of window level. In other 

Regarding Claim 7,  
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches the image displaying apparatus wherein a reference value allocated to a particular pixel of predestined image type is set as window level (see Matsue: [0077], describing using the pixel values of image to generate a difference image... “Subtracting pixel values of one image data from pixel values another image data.” i.e. the reference value is allocated to a particular pixel value and the pixel values of the image can be set as window level.)

Regarding Claim 9,
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches the image displaying apparatus wherein the predetermined image type is a subtraction image generated by converting each difference between the plurality of images into a pixel value (see Matsue, [0077], “As a generating method of difference images, any traditional way, such as subtracting pixel values of one image data from pixel values another image data can be accordingly used.”) 
Regarding Claim 12,
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches the image displaying apparatus wherein the determining unit determines whether the object image to be displayed is the predetermined image type based on information added to the object image to be displayed (see Matsue: [0058], “the modality type information is information used for identifying the modality by which the medical image was obtained, such as X-ray CT or MRI. In addition, the imaging date and time information is information indicating the date and time when the medical image was taken.”)

Regarding Claim 13, 
	Matsue - Lee and Fram teach all the limitations of Claim 1. Matsue - Lee and Fram further teaches the image displaying apparatus wherein the determining unit determines whether the object image to be displayed is the predetermined image type based on a distribution of pixel values of the object image to be displayed (see Wang: Fig.8, [0037]-[0038], “the gray scale of pixel in the ROI is changed, the image comprising the ROI with the gray scale of pixel changed can be displayed. Therefore, the operator (e.g., doctor) can compare the ROIs comprising pixels having different gray scales that are determined according to different window levels and/or window widths, and/or can compare the ROI having pixels of gray scales and the regions adjacent to the ROI region that are determined according to different window levels and/or window widths, thereby determining whether there exists a lesion in the ROI region.” i.e. the image comprising the ROI with the gray scale of pixel changed is the  predetermined image type that is obtained from adjusting the window levels and/or window width of the ROI).

Regarding Claim 14,
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches the image displaying apparatus wherein the determining unit determines whether the object image to be displayed is the predetermined image type based on a display type specified by a user (see Matsue: Fig. 1, [0096], “When a user (diagnostic reading doctor) selects a desired patient by operating the operation component 10, the control component 2 will instruct the display component 9 to display the medical image display screen P for the selected patient.” ,i.e. the doctor or specific user selects the image to be displayed). See also Matsue disclosure in [0056], “The incidental information are the information attached to image data based on, for example, the DICOM standard. The incidental information al to am store series ID information, medical image ID information, study order information, modality type information, imaging date and time information, patient information, image position information, imaging condition information, imaging phase information, annotation information, measurement information, and so on)  

Regarding Claim 17,  
	Claim 17 have similar technical features and claim limitations as Claim 4 and is rejected under the same rationale.

Regarding Claim 18,  
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches the image displaying apparatus wherein the changing unit limits the changing of the window level by reducing an input value for setting the window level and receiving the reduced input value see Fram, Fig.9C, Col.11, Line 25-39, “the user has selected adjustment of window width (and/or contrast in some embodiments) by initially touching the display below the medical image, preventing adjustment of window level.)

With regards to independent Claim 21,  
	Claim 21 have similar technical features and claim limitations as Claim 1 and is rejected under the same rationale.

Regarding Claims 22 
	Matsue - Wang and Fram teach all the limitations of Claim 21. Matsue - Wang and Fram further discloses in [0018] a non-transitory computer readable storage medium storing a computer program configured to cause a computer to execute the processes of the method of controlling an image displaying apparatus. 

Regarding Claim 24,
	Matsue - Wang - Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches the image displaying apparatus wherein the changing unit changes into the first mode (see Farm, Fig.9C, Col.11, Line 25-39, the user has selected adjustment of window  in a case that the object image is a subtraction image (see Matsue Fig.1, [0077], The difference image generating component 5 generates image data for a difference image between two medical images based on image data for these two medical images. As a generating method of difference images, any traditional way, such as subtracting pixel values of one image data from pixel values another image data can be accordingly used.”)

Regarding Claim 25,
	Matsue - Lee - Fram teach all the limitations of Claim 1. Matsue - Lee and  Fram further teaches the image displaying apparatus wherein the changing unit changes into the second mode (see Fig.9D, Col.11, Line 40-45, “the user has enabled adjustments of both the window width and level”) in a case that the object image is an image used for generating a subtraction image (see Matsue, Fig.1, [0077], The difference image generating component 5 generates image data for a difference image between two medical images based on image data for these two medical images. As a generating method of difference images, any traditional way, such as subtracting pixel values of one image data from pixel values another image data can be accordingly used.”)

Regarding Claim 27,
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches the image displaying apparatus wherein the changing unit changes into the first mode or the second mode (See Fram, Fig.9A-9D, Col.11, Line 15-39, describing Window by an image type which is determined by the determining unit based on attached information of the object image ( see, Matsue, [0056],  “The incidental information A1to am are the information attached to image data based on, for example, the DICOM standard. The incidental information A1 to am store series ID information, medical image ID information, study order information, modality type information, imaging date and time information, patient information, image position information, imaging condition information, imaging phase information, annotation information, measurement information, and so on. )

Regarding Claim 29,
	Matsue - Wang and Fram teach all the limitations of Claim 28. Matsue - Wang and Fram further teaches the image displaying apparatus wherein the changing unit changes into the first mode (See Fram, Fig.9C, Col.11, Line 25-39, and describing Window Level restriction first mode) in a case of depressing of a predetermined key of a keyboard, as an operation of the user (see Fram: Col.15, Line 46-53, “The information display computing device 150 may also include or be interfaced to one or more input devices 156 which receive input from users, such as a keyboard, trackball, mouse, 3D mouse, drawing tablet, joystick, game controller, touch screen (for example, capacitive or resistive touch screen), touchpad, accelerometer, video camera and/or microphone.” i.e. the user can use keyboard key combinations to manipulate the image or use the touchscreen to manipulate the image settings)  

Regarding Claim 31,
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches that the image displaying apparatus wherein the window level and the window width are changed by a drag, and wherein at least one of the window level and the window width is changed in accordance with a drag direction of the drag. (See Fram, Fig.9A-9D, Col.11 Line 1-5, stating that “In general, the systems and methods discussed herein may be used to select and/or modify properties of images or objects that can be changed in response to characteristics of an initial touch (or other predefined command, such as a mouse click, voice command, gesture, etc.) with a user interface, while keeping other properties locked.” i.e. the user drag gesture changes the Window level and window width in accordance of the drag gesture direction)

Regarding Claim 32,
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram teaches an image displaying apparatus wherein in the first mode, the window level is inhibited from being changed by providing a dead zone of a predetermined range to a set of the window level, which is set by a user. (See Fram: Fig.9C, Col.11, Line 25-39, describing WL restriction first mode and starting gesture at the side restricts change to window level”, i.e. the side of the display device can be considers as the dead zone area where the window level range is inhabited form changing or is has a value of zero.). 

Regarding Claim 33,
	Matsue - Lee and Fram teach all the limitations of Claim 1. Matsue - Lee and Fram further teaches an image displaying apparatus wherein in the first mode, the display control unit disables or hides an interface for receiving the changing of the window level so as to inhibit the window level from being changed (see Fram, Fig. 9B, Line 15-17, “movements of the user's finger up and down on the display to adjust only the window level (and/or brightness in some embodiments) of the medical image”, i.e. the upward or downward drag gesture disables or deactivated the changing value of the window level.)

Regarding Claim 34,
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram further teaches that the display control unit causes the display unit to display information capable of discriminating whether the changing unit changes into the first mode or the second mode. (See Matsue: [0102], “the display feature for discriminating the presence from absence of association may be implemented by any method other than changing the brightness, such as changing the display color. In addition, it is also possible to identifiably display (such as displaying in the predetermined display color) the display region in which the image to be dragged is displayed (herein, the thumbnail display region P3).

5.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsue - Wang and Fram in further view of view of Gopalakrishnan et al. (Pub. No.: US 20120051664 Al, Pub. Date: March 01, 2012).

Regarding Claim 10,
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram does not explicitly teach/disclose the image displaying apparatus wherein the predetermined image type is a Jacobian map generated from a scaling ratio of deformation between the pluralities of images. 
	However, Gopalakrishnan teaches the image displaying apparatus wherein the predetermined image type is a Jacobian map generated from a scaling ratio of deformation between the plurality of images (see [0037], the respective analyses performed to derive weighting factors and/or confidence maps may, in certain embodiments, consist of calculating the Jacobian values from a deformation field (i.e., the Jacobian of the transformation) to derive a unit less expansion ratio for some or all of.”) 
	Because Matsue - Wang - Fram in further view of Gopalakrishnan are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue - Wang - Fram to include the system comprising the predetermined display type is a Jacobian map generated from a scaling ratio of deformation between the plurality of images taught by Gopalakrishnan. One would be motivated to make such a combination to provide medical diagnostic apparatus users to generate and provide accurate diagnostics of images. (See Gopalakrishnan [0004])

With regard Claim 11,
	 Matsue - Wang - Fram teach all the limitations of Claim 1.Matsue - Wang - Fram does not explicitly teach/disclose the system and the method wherein the image displaying apparatus the predetermined image type is a displacement field image generated from a movement amount of each pixel between the pluralities of images.	
	However, Gopalakrishnan teaches the image displaying apparatus wherein the predetermined image type is a displacement field image generated from a movement amount of each pixel between the pluralities of images. (See Fig.4, [0028], “voxels [i.e. the movement amount of each pixel] of the registered images 82 that are subject to impossible or unlikely movements, such as cross-over events…. Voxels in each registered image 82 may be summed, averaged, or combined in view of the corresponding weighting factors for that voxel in each of the registered images 82 to generate the final image 94.”) 
	Because Matsue - Wang - Fram in further view of Gopalakrishnan are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue - Wang - Fram to include the predetermined display type is a displacement field image generated from a movement amount of each pixel between the plurality of images by Gopalakrishnan. One would be motivated to make such a combination to provide medical diagnostic apparatus users to generate and provide accurate diagnostics of images. (See Gopalakrishnan [0004])

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsue in view of Wang in further view of TAKAHARA et al. (Pub. No.: US 20150294444Al, Pub. Date: Oct. 15, 2015)

Regarding to Claim 15,
	Matsue - Wang and Fram teach all the limitations of Claim 1. Matsue - Wang and Fram does not explicitly teach/disclose the image displaying apparatus wherein changing unit non-linearly converts each pixel value of the object image to be displayed into a display value.  	
	However, Takahara teaches image displaying apparatus wherein the changing unit non-linearly converts each pixel value of the object image to be displayed into a display value (see Takahara : Fig. 3 [0047], showing an example of the relationship between a pixel value of a virtual diffusion weighted image and an output luminance (luminance value) of the display unit 130. Inside the window width WW, the pixel value of the virtual diffusion-weighted image is converted to a gray level in the output luminance of the display unit 130.”)
	Because Matsue - Wang - Fram in further view of Takahara are in the same/similar field of endeavor of Medical image processing apparatus, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Matsue - Wang - Fram to include the image converting unit non-linearly converts each pixel value of the object image to be displayed into a display value by Takahara. One would be motivated to make such a combination to provide medical diagnostic apparatus users to generate and provide accurate results diagnostics of images.

Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20100130860 A1
YAMAGATA; Hitoshi
Medical Image-Processing Device, Medical Image-Processing Method, Medical Image-Processing System, And Medical Image-Acquiring Device
US 20100141673 A1
Gerade; Graham
MEDICAL IMAGING VIEWER
US 20160034110 A1
Edwards; Cliff
Method And Computing Device For Window Width And Window Level Adjustment Utilizing A Multitouch User Interface


	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Z.W.S./Examiner, Art Unit 2177             

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177